UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2014 Date of reporting period:December 31, 2013 Item 1. Schedule of Investments. Bushido Capital Long/Short Fund Schedule of Investments December 31, 2013 (Unaudited) Shares/Par/Contracts Value COMMON STOCKS - 78.4% Aerospace/Defense - 1.7% Northrop Grumman $ Agriculture - 6.0% Lorillard Philip Morris International Reynolds American Airlines - 1.7% SkyWest Banks - 5.8% Bank Of America Goldman Sachs Group JPMorgan Chase Beverages - 2.3% Coca-Cola Enterprises Diversified Financial Services - 1.6% Credit Acceptance * Healthcare-Products - 1.7% St. Jude Medical Household Products/Wares - 2.3% Tupperware Brands Insurance - 13.1% Allied World Assurance Company Holdings (a) American International Group Assurant Axis Capital Holdings Endurance Specialty Holdings (a) Everest Re Group PartnerRe (a) Iron/Steel - 3.5% POSCO - ADR $ Schnitzer Steel Industries, Class A Machinery-Diversified - 2.4% Flowserve Media - 1.7% DIRECTV * Oil & Gas - 5.5% Apache Nabors Industries Patterson-UTI Energy Packaging & Containers - 5.8% Ball Silgan Holdings UFP Technologies * Pipelines - 4.2% Kinder Morgan (a) Kinder Morgan Management * Real Estate - 1.7% Melcor Developments Retail - 5.2% AutoZone * Francesca's Holdings * HSN Software - 4.9% Dun & Bradstreet Oracle Transportation - 7.3% C.H. Robinson Worldwide (a) CSX (a) Expeditors International of Washington (a) Total Common Stocks (Cost $3,480,418) CORPORATE BONDS - 16.4% Financial Services - 2.0% Leucadia National 5.500%, 10/18/2023 $ Homebuilders - 3.7% Ryland Group 6.625%, 05/01/2020 Toll Brothers Finance 5.875%, 02/15/2022 (a) Insurance - 5.3% Allied World Assurance Company Holdings 5.500%, 11/15/2020 Fairfax Financial Holdings 5.800%, 05/15/2021 (b) MDC Holdings 5.375%, 07/01/2015 5.625%, 02/01/2020 Packaging & Containers - 1.2% Ball 5.750%, 05/15/2021 Retail - 2.3% Darden Restaurants 4.500%, 10/15/2021 (a) Software - 1.9% Moody's 5.500%, 09/01/2020 Total Corporate Bonds (Cost $827,698) PURCHASED OPTIONS - 0.0% SPDR S&P rust Expiration: January 2014, Exercise Price: $135.00 (Cost $74,005) 80 80 SHORT-TERM INVESTMENT - 11.1% Fidelity Institutional Government Portfolio, 0.01% ^ (Cost $554,900) Total Investments - 105.9% (Cost $4,937,021) Other Assets and Liabilities, Net - (5.9)% ) Total Net Assets - 100.0% $ * Non-income producing security. (a) All or a portion of this security is designated as collateral for securities sold short.As of December 31, 2013, the value of collateral was $805,457. (b)
